DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Claim Interpretation
The examiner notes herein that the limitation "packed in a random orientation into a reactor" will not be considered as limiting the catalyst pellet of the instant invention. Such a limitation is considered intended use, and as such carries no patentable weight when considering the properties of the claimed catalyst pellet. Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation – see MPEP 2111.02 (II).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 14-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gibson (US-4606815-A).
Regarding Claim 1, Gibson discloses shaped, extruded hydroprocessing catalysts (Col 1, lines 16-17). Further, Gibson discloses such a shaped, extruded hydroprocessing catalyst being elongated extrudates having a cross-section which is oval (Col 1, lines 56-57). Further, Gibson discloses the cross section of the hydroprocessing catalyst has a length of 1/16” and a width of 1/24” (Table 1). This corresponds to a ratio of a/b of 1.5, reading on the range for a/b claimed in Claim 1.
Further regarding Claim 1, while the prior art does not compare the mean stress or the bulk density ratio of an elliptical pellet to a pellet with a pellet with an equal volume but a circular cross-section, the mean stress and the bulk density ratio are properties determined by the shape of the pellet. This is acknowledged by applicant in [0027]-[0028] of the original specification. As such, the mean stress of the elliptical catalyst pellet of Gibson, which has the claimed shape, would necessarily be smaller than that of a catalyst pellet of equal volume and with a circular cross section, and that the bulk density ratio of the pellet of Gibson would necessarily be larger than that of a catalyst pellet of equal volume and with a circular cross section. See MPEP 2112.01.
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above. Further, Gibson discloses the ratio of a/b within the claimed range as discussed above.
Regarding Claims 7, 14-16, the prior art meets the limitations of each dependent claim as shown above.  Further, Gibson discloses that the catalyst base may be made from titania, a crystalline substance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US-4606815-A).
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Gibson discloses values for the length and width of the inventive catalyst as shown above. Further, Gibson discloses the length of the inventive pellet to be 2 to 4 times the value for a (Col 4, lines 35-40). Given this, the range of the limitation provided by the instant claim applied to the prior art would be 0.408 to 0.816. This overlaps with and makes obvious the range of Claim 5.
Regarding Claims 6, 12-13, the prior art meets the limitations of each dependent claim as shown above. Further, while the prior art does not disclose the ratio of the catalyst pellet’s height and length to its height in formulas such as that disclosed in the instant claims, the prior art does disclose that the shape and dimensions of the inventive pellet are result effective, citing that the shape chosen can influence the effective diffusivity and metal loading over round cylindrical shapes (Col 3, lines 27-32). Given this, one of ordinary skill in the art would find it obvious to determine the proper dimensions of such a pellet that would obtain the desired effective diffusivity and metal loading and maximize its performance as a catalyst. Such limitations are interpreted by the examiner to be changes in shape, which are found to be prima facie obvious absent showings of criticality, non-obviousness, or unexpected results. The burden now shifts to the applicant to show this feature to be critical or non-obvious, or that it produces unexpected results.

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed shape is responsible for the smaller mean stress and bulk density ratio, and therefore the prior art does not read on the instant claims; however, Gibson, as discussed above, anticipates the shape as disclosed by Claims 1. Given this, the smaller mean stress and larger bulk density ratio must necessarily be present in the product of Gibson, as products having the same structure cannot have mutually exclusive properties – see MPEP 2112.01. Given this, and given the claim interpretation of the limitation “packed in a random orientation into a reactor” as discussed above, the rejection of Claims 1, 4, 7, and 14-16 have been rejected under 35 U.S.C. 102 where they were previously rejected under 35 U.S.C. 103. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571) 272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            

/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736